DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 11/30/2020  are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 1/21/2021 is acknowledged.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED  REJECTIONS
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 6-7 and  21-23  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinruecke (US 2011/0135735) and Szycher (US Patent 7,998,498).
The instant specification discloses that a polymer coating may be formed by mixing one or more antimicrobial organometallic additive in powder form with a polymer host matrix material powder and then the mixture may be heated to melt the mixture and form a polymer coating product in which the one or more antimicrobial additives are suspended in the polymer host  or the polymer coating may be formed by mixing one or more antimicrobial organometallic additive in powder form with polymer host matrix in liquid form to form a mixture where the one or more organometallic additives are suspended in the polymer host (para 0096-0097). The instant specification discloses processing temperatures  for the thermoplastic host materials of the disclosed invention may vary based on the host resin. In order to prevent CuST, ZnST, or AgST utilized by the invention from decomposing, the mixing chambers in the processing equipment must be held below the decomposition temperatures of any antimicrobial organometallic additives (which is about 200°C or 392°F).
Steinruecke (US 2011/0135735) (hereinafter Steinruecke) discloses a process for production of a composite material having antimicrobial activity, having the following steps: provision of a metal powder produced from a metal having antimicrobial activity, wherein the metal powder is formed from discrete agglomerates having a porosity of 30 to 98%, wherein the agglomerates have a spongy structure formed by solid material bridges; melting a thermoplastic and setting a predetermined viscosity; mixing the metal powder with the molten thermoplastic in a predetermined quantitative ratio (abstract). Thus, an antimicrobial metal powder is mixed with a liquid thermoplastic. Steinruecke discloses that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogeneous distribution of the metal powder can be achieved in the composite material (para 0014). The antimicrobial metal is evenly dispersed throughout the polymer host matrix. Steinruecke et al. disclose mixing a powder with liquid thermoplastic polymer at temperature of 190°C and thus would not be considered decomposed (para 0045). The examples amounts that overlap with no more than 3% of the total volume of the polymer host matrix and the one or more organometallic additives (para 0045-0050).
Steinrucke et al. disclose “according to a further aspect of the invention, a process is provided with the following steps for making a composite material having antimicrobial properties: [0017] Provision of a metal powder made of an antimicrobial-acting metal, wherein the metal powder is created from discrete agglomerates having a porosity of 30 to 98%, wherein the agglomerates have a spongy structure created by solid material bridges; [0018] Provision of a synthetic powder made from a thermoplastic synthetic material; [0019] Mixing of the metal powder and the synthetic powder in a specified proportion; [0020] Heating up a mixture created from the metal powder and the synthetic powder to a temperature in the range of the melting temperature of the synthetic powder; and [0021] Cooling off the mixture, wherein the metal powder is firmly connected with a matrix created by the thermoplastic synthetic material” which discloses mixing powders then heating and cooling. Steinrucke et al. disclose that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogeneous distribution of the metal powder can be achieved in the composite material (para 0014). Agglomerates with the proposed medium grain size can be dispersed well in a thermoplastic melted mass(para 0031). Steinruck et al. does not require the product to be foamed as it is merely an alternative optional embodiment (0040).
	The Examiner notes that the instant specification discloses “for purposes of the present disclosure, the term "a solid solution in a polymer host matrix" refers to an organometallic additive mechanically dispersed throughout and suspended within the polymer host matrix”. In one embodiment of the present disclosure, the antimicrobial organometallic additives form a solid solution with the polymer host matrix and are distributed homogeneously throughout the polymer The instant specification disclose methods (para 0079). The Examples disclose mixing organometallic powder with pellet of thermoplastic polymer to which it is heated (Ex 1 spec). Paragraph 0105 of the specification disclose mixing one or more organometallic additives in powder form with thermoplastic powder as polymer host matrix in powder form to form a mixture in which the antimicrobial additives are dispersed throughout the mixture and then heated to melt and from a polymer coating product (para 0105 spec). This is the same method as disclosed in Steinrucke et al. where antimicrobial metal powder is mixed with thermoplastic synthetic powder and then melted and cooled (solidified). Thus, the method disclosed by Steinruecke is the same method as taught in the instant specification and the thermoplastic is in solid solution and is a solid material that is non-foamed (powder). Therefore, the Examiner asserts that the amended  limitation is met by Steinruecke.
	Steinruecke discloses the antimicrobial-acting metal advantageously contains one or more of the following elements as the main component: Ag, Au, Pt, Pd, Ir, Sn, Cu, Sb, Zn (para 0034). 
	Steinruecke does not disclose the one or more antimicrobial agents are organometallic additives that are water insoluble or sparingly soluble in water and comprises a long-chain fatty acid group (i.e., zinc stearate).
Szycher (US Patent 7,998,498) (hereinafter Szycher) discloses that silver is surprisingly nontoxic to humans and animals and has a long history of successful medical and public heathy use. Silver has been shown to simultaneously attack several targets in the bacterial cell and therefore is less likely that bacteria would become resistant to all these killing mechanisms and create a new silver resistant strain of bacteria. Bacteria resistance to silver is not widely observed which is important in hospitals, nursing homes, and other healthcare institutions where patients are at risk of developing infections. Sparingly soluble, or nearly insoluble silver salt that releases from the material at a substantially slower, but relatively constant rate. One material that may be employed for this function is silver stearate. With regards to the limitation “the antimicrobial organometallic additive has a decomposition temperature of 2000C, it is noted that this is a property of the organometallic additive and since the same additive is disclosed (e.g. silver stearate) it is reasonable to conclude it would necessarily have this decomposition temperature.
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include silver stearate as the antimicrobial metal salt in Steinruecke. One would have been motivated to do so because silver stearate  has good antimicrobial  activity and is a nearly insoluble silver salt that would release from the material at a substantially slower, but at a relatively constant rate.

5.	Claims 1 and 8   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinruecke (US 2011/0135735) and Szycher (US Patent 7,998,498) as applied to claims 1-2, 6-7 and  21-23  above and further in view of Pinchuck et al. (US 2002/0107330). 
	Steinruecke et al. has been discussed supra and disclose that the thermoplastic materials may be used for making drug delivery systems (para 0030) but does not explicitly disclose substrate. Pinchuck et al. (US 2002/0107330) (hereinafter Pinchuck et al.) disclose coated medical devices comprising a coating which comprises thermoplastic blocs and therapeutic agents may be added and the release rates varied by varying the relative amounts of drug and copolymer (para 0196-0198, 0229 and claim 41). It would have been prima facie obvious to one of ordinary skill in the art before the invention was filed to use the thermoplastic polymers of Steinruecke et al. with the antimicrobials as in Szycher for coatings on medical devices for drug delivery as disclosed by Pinchuck.


6.	Claims 1, 3-5 and 19-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinruecke (US 2011/0135735) and Szycher (US Patent 7,998,498) as applied to claims 1-2, 6-7 and  21-23  above and further in view Nieminen et al. (US 20140205644).
Steinruecke et al. in view of Szycher et al. has been discussed supra and does not disclose copper stearate (a.k.a. cupric stearate) or silver stearate.
 Neimen al. (US 20140205644) (hereinafter Nieminen et al.) disclose antimicrobials where the main antimicrobial agent meal ions are transition metals. Such include silver or copper stearate or mixtures and optionally zinc stearate (claims 1, 9, para 0025-0031). Nieminen  et al. disclose that the incorporation of antimicrobial agents which are metal ions selected from silver and copper may be done by adding the agents directly into the polymer matrix (para 0023-0025). It would have been prima facie obvious to one of ordinary skill in the art to include copper stearate or zinc stearate or their combinations in Steinruecke. One would have been motivated to do so for their known antimicrobial properties. 

RESPONSE TO ARGUMENTS 
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants’ argument in regards to the references of Fried and Gabby are moot in view of the withdrawal of these references. 
	Applicants argue that Steinruecke and Szycher fail to teach or disclose that the thermoplastic is in a solid solution with one or more organometallic additives and the thermoplastic is a non-foamed solid material. Applicants argue that Pinchuck and Niemen do not cure the deficiencies of Steinruecke and Szycher.
	In response, the Examiner respectfully submits that Applicants arguments are not found persuasive because Steinrucke et al. disclose “according to a further aspect of the invention, a process is provided with the following steps for making a composite material having antimicrobial properties: [0017] Provision of a metal powder made of an antimicrobial-acting metal, wherein the metal powder is created from discrete agglomerates having a porosity of 30 to 98%, wherein the agglomerates have a spongy structure created by solid material bridges; [0018] Provision of a synthetic powder made from a thermoplastic synthetic material; [0019] Mixing of the metal powder and the synthetic powder in a specified proportion; [0020] Heating up a mixture created from the metal powder and the synthetic powder to a temperature in the range of the melting temperature of the synthetic powder; and [0021] Cooling off the mixture, wherein the metal powder is firmly connected with a matrix created by the thermoplastic synthetic material” which discloses mixing powders then heating and cooling. Steinrucke et al. disclose that by using a thermoplastic synthetic material as provided by the invention to make the composite material, a particularly uniform and homogeneous distribution of the metal powder can be achieved in the composite material (para 0014). Agglomerates with the proposed medium grain size can be dispersed well in a thermoplastic melted mass(para 0031). Steinruck et al. does not require the product to be foamed as it is merely an alternative optional embodiment (0040).
	The Examiner notes that the instant specification discloses “for purposes of the present disclosure, the term "a solid solution in a polymer host matrix" refers to an organometallic additive mechanically dispersed throughout and suspended within the polymer host matrix”. In one embodiment of the present disclosure, the antimicrobial organometallic additives form a solid solution with the polymer host matrix and are distributed homogeneously throughout the polymer The instant specification disclose methods (para 0079). The Examples disclose mixing organometallic powder with pellet of thermoplastic polymer to which it is heated (Ex 1 spec). Paragraph 0105 of the specification disclose mixing one or more organometallic additives in powder form with thermoplastic powder as polymer host matrix in powder form to form a mixture in which the antimicrobial additives are dispersed throughout the mixture and then heated to melt and from a polymer coating product (para 0105 spec). This is the same method as disclosed in Steinrucke et al. where antimicrobial metal powder is mixed with thermoplastic synthetic powder and then melted and cooled (solidified). Thus, the method disclosed by Steinruecke is the same method as taught in the instant specification and the thermoplastic is in solid solution and is a solid material that is non-foamed (powder). Therefore, the Examiner asserts that the amended  limitation is met by Steinruecke.
	

CONCLUSION 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615